TREAT, District Judge.
The exceptions involve many interesting propositions, some of which, conclusive as to the matters before the court, might, if to be ruled upon de novo, be held otherwise than as in decided cases. Inasmuch as the United States supreme court has, in repeated cases, laid down the rule of damages to be the same as the master has followed, the exceptions to his report must be overruled.
In thus ruling on the exceptions, I wish it understood that I do not assent to the prop•osition that, if a few persons form themselves into a corporation under the Missouri statute, the business of which is a necessary infringement of a patent, they can escape individual liability for the acts done in the corporate name. The Missouri statute as to private corporations, and the formation of corporations thereunder, cannot be interposed as a shield by the corporators to protect them against wrongful acts. Were this otherwise, then the organization of an insolvent or worthless corporation, in whose name the wrong was done, would enable infringers to destroy the value of a patent, and escape harmless.
I pass upon the case as presented; and as no profits or actual damages have been proved, within prescribed rules, the exceptions arc overruled.